Case 3:20-cv-04427-JCS Document 1-1 Filed 07/02/20 Page 1 of 30




                   Exhibit A
              Case 3:20-cv-04427-JCS Document 1-1 Filed 07/02/20 Page 2 of 30
David Bernhardt

Wed Aug 22, 2018

        All day    Optional - Budget Car Rental
           Wed Aug 22, 2018 - Thu Aug 23, 2018
           Video call:
           (b) (5), (b) (6)

           W h e r e : PHONE: 775-785-2409 / 855-283-4384 Reno-Tahoe International Air
           C a l e n d a r : David Bernhardt
           C r e a t e d b y : Gareth Rees

        All day    RON: Granlibakken Tahoe, 725 Granlibakken Road, Tahoe City CA 96145
           Wed Aug 22, 2018 - Thu Aug 23, 2018
           W h e r e : Confirmation: SLDMWA
           C a l e n d a r : David Bernhardt
           C r e a t e d b y : Gareth Rees

        All day    Travel
           Wed Aug 22, 2018 - Fri Aug 24, 2018
           C a l e n d a r : David Bernhardt
           C r e a t e d b y : Gareth Rees

        8:35am - 12:13pm
           8:35AM United Airlines flight 1950 - Washington Dulles to
           Denver
           Video call:
           (b) (5), (b) (6)

           W h e r e : Confirmation: D9FP3Q
           C a l e n d a r : David Bernhardt
           C r e a t e d b y : Gareth Rees

        1:20pm - 3:39pm            11:2 0 AM U n i te d Ai r l i n e s fl i g h t 2 1 4 1 - De n v e r to Ren o
           Video call:
           (b) (5), (b) (6)

           W h e r e : Confirmation: D9FP3Q
           C a l e n d a r : David Bernhardt
           C r e a t e d b y : Gareth Rees

        9pm - 10pm            Check-in Call
           Video call:
           (b) (5), (b) (6)

           W h e r e : Call-in 1-(b) (5)     Code (b) (5) (David Code (b) (5)
           C a l e n d a r : David Bernhardt
           C r e a t e d b y : Gareth Rees
           W h o : Matthew Dermody, Brenda Burman, David Bernhardt, Austin Ewell

Thu Aug 23, 2018

        All day    Optional - Budget Car Rental
           Wed Aug 22, 2018 - Thu Aug 23, 2018
           Video call:
           (b) (5), (b) (6)

           W h e r e : PHONE: 775-785-2409 / 855-283-4384 Reno-Tahoe International Air
           C a l e n d a r : David Bernhardt
           C r e a t e d b y : Gareth Rees
              Case 3:20-cv-04427-JCS Document 1-1 Filed 07/02/20 Page 3 of 30
David Bernhardt

        All day    RON: Granlibakken Tahoe, 725 Granlibakken Road, Tahoe City CA 96145
            Wed Aug 22, 2018 - Thu Aug 23, 2018
            W h e r e : Confirmation: SLDMWA
            C a l e n d a r : David Bernhardt
            C r e a t e d b y : Gareth Rees

        All day    Travel
            Wed Aug 22, 2018 - Fri Aug 24, 2018
            C a l e n d a r : David Bernhardt
            C r e a t e d b y : Gareth Rees

        8:30am - 9am         Daily Check-In
            W h e r e : 6114 Call-in 1-(b) (5)    Code (b) (5)    (Leader Code (b) (5)
            C a l e n d a r : David Bernhardt
            C r e a t e d b y : Gareth Rees
            Who:
            Todd Willens, David Bernhardt, Catherine Gulac, James Cason, Gary Lawkowski, James
            Voyles, Gareth Rees, Matthew Dermody, Katie Mills, Casey Stemler
            Going? Y e s

        1pm - 1:45pm           Internal Executive Review Team Meeting
            Video call:
           (b) (5), (b) (6)

            W h e r e : Room 6120 - Call-in 1-(b) (5)   Code (b) (5)
            C a l e n d a r : David Bernhardt
            C r e a t e d b y : Gareth Rees

        9pm - 10pm            Check-in Call
           Video call:
           (b) (5), (b) (6)

            W h e r e : Call-in 1-(b) (5)     Code (b) (5)   (David Code (b) (5)
            C a l e n d a r : David Bernhardt
            C r e a t e d b y : Gareth Rees
            W h o : Austin Ewell, David Bernhardt, Matthew Dermody, Brenda Burman

        9:25pm - 11:32pm            6:25PM United Airlines flight 2255 - Reno to Denver
            Video call:
           (b) (5), (b) (6)

            W h e r e : Confirmation: D9FP3Q
            C a l e n d a r : David Bernhardt
            C r e a t e d b y : Gareth Rees

Fri Aug 24, 2018

        All day    Travel
            Wed Aug 22, 2018 - Fri Aug 24, 2018
            C a l e n d a r : David Bernhardt
            C r e a t e d b y : Gareth Rees

        1:45am - 4:59am
           11:45PM United Airlines flight 1260 - Denver to Washington
           Dulles
            W h e r e : Confirmation: D9FP3Q
            C a l e n d a r : David Bernhardt
            C r e a t e d b y : Gareth Rees
Case 3:20-cv-04427-JCS Document 1-1 Filed 07/02/20 Page 4 of 30




                   Exhibit B
Case 3:20-cv-04427-JCS Document 1-1 Filed 07/02/20 Page 5 of 30
Case 3:20-cv-04427-JCS Document 1-1 Filed 07/02/20 Page 6 of 30
Case 3:20-cv-04427-JCS Document 1-1 Filed 07/02/20 Page 7 of 30
Case 3:20-cv-04427-JCS Document 1-1 Filed 07/02/20 Page 8 of 30
Case 3:20-cv-04427-JCS Document 1-1 Filed 07/02/20 Page 9 of 30
Case 3:20-cv-04427-JCS Document 1-1 Filed 07/02/20 Page 10 of 30
Case 3:20-cv-04427-JCS Document 1-1 Filed 07/02/20 Page 11 of 30




                   Exhibit C
     Case 3:20-cv-04427-JCS Document 1-1 Filed 07/02/20 Page 12 of 30



XXXX
REQUEST DESCRIPTION
I am a reporter at Reveal from the Center for Investigative
Reporting. Via FOIA, I seek the following documents:

>For the period of June 1, 2018 through Dec. 31, 2018, all
documents, including emails, concerning or referencing meetings
on California water issues involving Interior Department
officials. I believe these meetings were held at Lake Tahoe, CA.
in August, 2018, possibly at a hotel and convention center
called GRANLIBAKKEN Tahoe in Tahoe City.

I believe the meetings included then-Deputy Interior Secretary
David Bernhardt and other officials of Interior and the Bureau
of Reclamation along with officials from the office of
California’s governor and the state Department of Water
Resources. FYI, Mr. Bernhardt's calendar indicate he was
present. A spokeswoman for the California Department of Water
Resources, Erin Mellon, gave an interview to E&E news on
8/24/18 confirming that the meetings had occurred.
JUSTIFICATION FOR EXPEDITED PROCESSING:
I am a reporter at Reveal for the Center for Investigative
Reporting. These documents are needed for an upcoming story and
public radio report on Interior Department decision-making
concerning water allocation and environmental issues affecting
the Sacramento-San Joaquin River Delta.

WAIVER REQUEST:

I am a journalist, requesting this information for a story for
my employer, Reveal from the Center for Investigative Reporting.
Reveal is a news service based in Emeryville, CA. Reveal creates
text stories for magazines, newspapers and online, and
broadcasts a weekly radio program on 300+ public radio stations.
 The documents I seek are needed for an upcoming story and
public radio report on Interior Department decision-making
concerning water allocation and environmental issues affecting
the Sacramento-San Joaquin River Delta. Scientists say the Delta
is at the point of environmental collapse because of excessive
water diversions, and in that context the public has a vital
interest in learning how the federal and state governments are
determining policies affecting how water is allocated amongst
cities, agriculture and fisheries. The documents I have
requested concerning meetings between federal and state
officials are likely to contain important insights concerning
how water policy is being shaped.
Case 3:20-cv-04427-JCS Document 1-1 Filed 07/02/20 Page 13 of 30




                   Exhibit D
         Case 3:20-cv-04427-JCS Document 1-1 Filed 07/02/20 Page 14 of 30


                       United States Department of the Interior
                                   OFFICE OF THE SECRETARY
                                       Washington, DC 20240


IN REPLY REFER TO:
7202.4-OS-2020-00229


                                                            February 18, 2020

Via email: lancewreporter@gmail.com

Lance Williams
1400 65th St. Suite 200
Emeryville, CA 94608

Dear Mr. Williams:

On January 16, 2020, you filed a Freedom of Information Act (FOIA) seeking the following:

         For the period of June 1, 2018 through Dec. 31, 2018, all documents, including
         emails, concerning or referencing meetings on California water issues involving
         Interior Department officials. I believe these meetings were held at Lake Tahoe,
         CA in August 2018, possibly at a hotel and convention center called
         GRANLIBAKKEN Tahoe in Tahoe City. I believe the meetings included then-
         Deputy Interior Secretary David Bernhardt and other officials of Interior and the
         Bureau of Reclamation along with officials from the office of California’s governor
         and the state Department of Water Resources. FYI, Mr. Bernhardt's calendar
         indicate he was present. A spokeswoman for the California Department of Water
         Resources, Erin Mellon, gave an interview to E&E news on 8/24/18 confirming
         that the meetings had occurred.

Your request was received by the Office of the Secretary FOIA office on January 17, 2020 and
assigned control number OS-2020-00229. Please cite this number in any future communications
with our office regarding your request.

Fee Category

We have classified you as a representative of the “news media.” As such, we may charge you for
some of our duplication costs, but we will not charge you for our search or review costs; you also
are entitled to up to 100 pages of photocopies (or an equivalent volume) for free. See 43 C.F.R. §
2.39. If, after taking into consideration your fee category entitlements, our processing costs are
less than $50.00, we will not bill you because the cost of collection would be greater than the fee
collected. See 43 C.F.R. § 2.37(g).

You have asked for copies of agency records. According to our regulations, you may choose the
format of disclosure for such records. Unless you specify otherwise, the Office of the Secretary
will provide copies of responsive records electronically via email or CD-ROM as scanned PDF
images when the responsive records exceed 50 pages.
        Case 3:20-cv-04427-JCS Document 1-1 Filed 07/02/20 Page 15 of 30

Mr. Lance Williams                                                                                 2



Fee Waiver

You have requested a fee waiver for this request. As a “news media” requester, we believe that
your fee category entitlements will result in a fee less than $50. We do not bill requesters for FOIA
processing fees when their fees are less than $50.00, because the cost of collection would be greater
than the fee collected. See 43 C.F.R. § 2.37(g). Because of this, we believe your request for a fee
waiver may be moot. Therefore, we do not anticipate that there will be a billable fee for the
processing of this request. Should this change during the course of processing your request, and
anticipate a fee being charged, we will provide a formal determination of your fee waiver request.

You have agreed to pay up to $50 for the processing of your request. If we find that this will not
cover the cost of processing your request, we will stop processing your request at the point this
amount has been reached and will let you know before we incur additional charges. You can then
either agree to pay the additional amount needed or narrow the scope of your request.

Processing Track

Your request falls into the “Complex” processing track. See 43 C.F.R. § 2.15.

Expedited Processing

You have asked for expedited processing of your FOIA request. The Department’s FOIA
regulations state that a bureau will provide expedited processing when a requester demonstrates a
compelling need for the records by explaining in detail how the request meets one or both of the
criteria below and certifying the explanation is true and correct to the best of the requester’s
knowledge and belief. The two criteria are as follows:

       (3)     Failure to expedite the request could reasonably be expected to pose an imminent
       threat to the life or physical safety of an individual; or

       (4)     There is an urgency to inform the public about an actual or alleged government
       activity and the request is made by a person primarily engaged in disseminating
       information. (The requested information must be the type of information that has particular
       value that will be lost if not disseminated quickly; this ordinarily refers to a breaking news
       story that concerns a matter of public exigency. Information of historical interest only or
       information sought for litigation or commercial activities would not qualify, nor would a
       news media deadline unrelated to breaking news.) See 43 C.F.R § 2.20.

Your request does not contain enough evidence to support either of these criteria because you
haven’t demonstrated an imminent threat to an individual nor provided enough reasoning why this
is an urgent public matter. Your request for expedited processing therefore has been denied.
        Case 3:20-cv-04427-JCS Document 1-1 Filed 07/02/20 Page 16 of 30

Mr. Lance Williams                                                                             3



Appeal Rights

You may appeal this response to the Department’s FOIA/Privacy Act Appeals Officer. If you
choose to appeal, the FOIA/Privacy Act Appeals Officer must receive your FOIA appeal as soon
as possible after this communication. Appeals arriving or delivered after 5 p.m. Eastern Time,
Monday through Friday, will be deemed received on the next workday.

Your appeal must be made in writing. You may submit your appeal and accompanying materials
to the FOIA/Privacy Act Appeals Officer by mail, courier service, fax, or email. All
communications concerning your appeal should be clearly marked with the words: "FREEDOM
OF INFORMATION APPEAL." You must include an explanation of why you believe this
response is in error. You must also include with your appeal copies of all correspondence between
you and the Department of the Interior concerning your FOIA request, including your original
FOIA request and this response. Failure to include with your appeal all correspondence between
you and the Department of the Interior will result in the Department's rejection of your appeal,
unless the FOIA/Privacy Act Appeals Officer determines (in the FOIA/Privacy Act Appeals
Officer’s sole discretion) that good cause exists to accept the defective appeal.

Please include your name and daytime telephone number (or the name and telephone number of
an appropriate contact), email address and fax number (if available) in case the FOIA/Privacy Act
Appeals Officer needs additional information or clarification of your appeal.

DOI FOIA/Privacy Act Appeals Office Contact Information

Department of the Interior
Office of the Solicitor
1849 C Street, N.W.
MS-6556 MIB
Washington, DC 20240

Attn: FOIA/Privacy Act Appeals Office

Telephone: (202) 208-5339
Fax: (202) 208-6677
Email: FOIA.Appeals@sol.doi.gov

If you have any questions regarding the status of your request, or any of the issues discussed in
this letter, you may contact Cynthia Sweeney by phone at (202) 513-0765, by fax at (202) 219-
2374, by e-mail at os_foia@ios.doi.gov or by mail at U.S. Department of the Interior, 1849 C St,
N.W., MS-7328 MIB, Washington, D.C. 20240. Contact information for the Department’s FOIA
Public Liaison, who you may also seek dispute resolution services from, is available at
https://www.doi.gov/foia/foiacenters.
       Case 3:20-cv-04427-JCS Document 1-1 Filed 07/02/20 Page 17 of 30

Mr. Lance Williams                                                        4


                                               Sincerely,




                                               Leah Fairman
                                               Office of the Secretary
                                               Acting FOIA Officer
Case 3:20-cv-04427-JCS Document 1-1 Filed 07/02/20 Page 18 of 30




                   Exhibit E
                Case 3:20-cv-04427-JCS Document 1-1 Filed 07/02/20 Page 19 of 30


                                                                          Rachel Brooke <rbrooke@revealnews.org>



Lance Williams note
Lance Williams <lwilliams@revealnews.org>                                                Mon, May 18, 2020 at 2:37 PM
To: Rachel Brooke <rbrooke@revealnews.org>

    Dear Rachel,

    Thanks so much for your note concerning my quest for records of secret meetings between
    California and federal water officials, including now-Interior Secretary Bernhardt, about
    irrigation issues.

    There’s relatively little back-and-forth on the FOIA, as opposed to the PRA, side of my quest.

    In Jan. 2020, I sought documents from the Interior Department.

    The response letter, which recites the text of my request, is attached.

    In March, I got an email from the Interior Secretary’s office instructing me to file additional
    FOIAs with two other Interior offices, the Bureau of Reclamation and the Solicitor’s office. I
    re-filed as instructed.

    Shockingly, I got a phone call from a Reclamation FOIA officer, saying she would work on the
    request but also suggesting I file a further request with the California regional office for records
    she might not have, so I’m going to do that.

    I have heard nothing from the Solicitor’s office.

    Let me know how I can help!

    L

    Fri, Mar 27, 1:52 PM


  to me
     https://mail.google.com/mail/u/0/images/cleardot.gif
  Dear Mr. Williams,


  We are emailing today to inform you that you also need to file a FOIA request with the Bureau of
  Reclamation FOIA office, and the Office of the Solicitor FOIA office. Please look for information on
  how to contact these FOIA offices here: https://www.doi.gov/foia/contacts


  We are handling the Office of the Secretary portions of your FOIA request. Please let us know if
  you have any questions.
               Case 3:20-cv-04427-JCS Document 1-1 Filed 07/02/20 Page 20 of 30


Thank you,
Emily Karp

Lance Williams
Senior Reporter
Reveal from The Center for Investigative Reporting
1400 65th St. Suite 200
Emeryville, Ca. 94608

https://www.revealnews.org/

office: 510-809-3175
cell: 415-298-2317


    20-00229aa.pdf
    198K
Case 3:20-cv-04427-JCS Document 1-1 Filed 07/02/20 Page 21 of 30




                    Exhibit F
                 Case 3:20-cv-04427-JCS Document 1-1 Filed 07/02/20 Page 22 of 30


                                                                                 Rachel Brooke <rbrooke@revealnews.org>



Fwd: News reporter's FOIA request/Reveal from CIR
1 message

Lance Williams <lwilliams@revealnews.org>                                                         Tue, Jun 2, 2020 at 10:30 AM
To: Rachel Brooke <rbrooke@revealnews.org>

 My reclamation email FOIA, which resulted in fone conversations with Ms. Piland More tk L

 Lance Williams
 Senior Reporter
 Reveal from The Center for Investigative Reporting
 1400 65th St. Suite 200
 Emeryville, Ca. 94608

 https://www.revealnews.org/

 office: 510-809-3175
 cell: 415-298-2317



 ---------- Forwarded message ---------
 From: Lance Williams <lancewreporter@gmail.com>
 Date: Tue, Jun 2, 2020 at 10:20 AM
 Subject: Fwd: News reporter's FOIA request/Reveal from CIR
 To: Lance Williams <lwilliams@revealnews.org>




 ---------- Forwarded message ---------
 From: Lance Williams <lancewreporter@gmail.com>
 Date: Wed, May 6, 2020 at 5:13 PM
 Subject: News reporter's FOIA request/Reveal from CIR
 To: <bor_foia@usbr.gov>


 Ms. Michelle Piland
 US Bureau of Reclamation FOIA Officer

 Dear Ms. Piland,

 I am Lance Williams, a reporter at Reveal from the Center for Investigative Reporting. Via the Freedom of Information Act,
 I seek the following documents:

 >For the period of June 1, 2018 through Dec. 31, 2018, all documents, including emails, concerning or referencing
 meetings on California water issues involving Interior Department and Bureau of Reclamation officials. I believe these
 meetings were held at Lake Tahoe, CA. in August, 2018, possibly at a hotel and convention center called
 GRANLIBAKKEN Tahoe in Tahoe City.

 I believe the meetings included then-Deputy Interior Secretary David Bernhardt and other officials of Interior and the
 Bureau of Reclamation along with officials from the office of California’s governor and the state Department of Water
 Resources. FYI, Mr. Bernhardt's calendar indicate he was present. A spokeswoman for the California Department of
 Water Resources, Erin Mellon, gave an interview to E&E news on 8/24/18 confirming that the meetings had occurred.

 FYI, in January I filed a FOIA request for this information with the Department of the Interior. Since then, Ms. Emily Karp in
 the Office of the Secretary emailed me saying I also needed to file FOIA requests with the Bureau of Reclamation FOIA
 office, and the Office of the Solicitor FOIA office.
               Case 3:20-cv-04427-JCS Document 1-1 Filed 07/02/20 Page 23 of 30
JUSTIFICATION FOR EXPEDITED PROCESSING:
I am a reporter at Reveal for the Center for Investigative Reporting. These documents are needed for an upcoming story
and public radio report on Interior Department decision-making concerning water allocation and environmental issues
affecting the Sacramento-San Joaquin River Delta.

WAIVER REQUEST:
I am a journalist, requesting this information for a story for my employer, Reveal from the Center for Investigative
Reporting. Reveal is a news service based in Emeryville, CA. Reveal creates text stories for magazines, newspapers and
online, and broadcasts a weekly radio program on 300+ public radio stations.
 The documents I seek are needed for an upcoming story and public radio report on Interior Department decision-making
concerning water allocation and environmental issues affecting the Sacramento-San Joaquin River Delta. Scientists say
the Delta is at the point of environmental collapse because of excessive water diversions, and in that context the public
has a vital interest in learning how the federal and state governments are determining policies affecting how water is
allocated amongst cities, agriculture and fisheries. The documents I have requested concerning meetings between
federal and state officials are likely to contain important insights concerning how water policy is being shaped.

Thank you for assisting me in this FOIA request.

Lance Williams
Senior Reporter
Reveal from The Center for Investigative Reporting
1400 65th St. Suite 200
Emeryville, Ca. 94608

https://www.revealnews.org/<https://www.revealnews.org>

office: 510-809-3175
cell: 415-298-2317
Case 3:20-cv-04427-JCS Document 1-1 Filed 07/02/20 Page 24 of 30




                   Exhibit G
                 Case 3:20-cv-04427-JCS Document 1-1 Filed 07/02/20 Page 25 of 30


                                                                                Rachel Brooke <rbrooke@revealnews.org>



LAncenote - FOIA email to DOI Solicitor
1 message

Lance Williams <lwilliams@revealnews.org>                                                         Tue, Jun 2, 2020 at 1:14 PM
To: Rachel Brooke <rbrooke@revealnews.org>

 R - to Mr. Purvis L

 Lance Williams
 Senior Reporter
 Reveal from The Center for Investigative Reporting
 1400 65th St. Suite 200
 Emeryville, Ca. 94608

 https://www.revealnews.org/

 office: 510-809-3175
 cell: 415-298-2317




 --------- Forwarded message ---------
 From: Lance Williams <lancewreporter@gmail.com>
 Date: Wed, May 6, 2020 at 5:20 PM
 Subject: reporter's FOIA request/Reveal from CIR
 To: <sol.foia@sol.doi.gov>


 Mr. Lance Purvis, FOIA Officer
 Office of the Solicitor
 US Department of the Interior

 Dear FOIA Officer,

 I am Lance Williams, a reporter at Reveal from the Center for Investigative Reporting. Via FOIA, I seek the following
 documents:

 >For the period of June 1, 2018 through Dec. 31, 2018, all documents, including emails, concerning or referencing
 meetings on California water issues involving Interior Department and Bureau of Reclamation officials. I believe these
 meetings were held at Lake Tahoe, CA. in August, 2018, possibly at a hotel and convention center called
 GRANLIBAKKEN Tahoe in Tahoe City.

 I believe the meetings included then-Deputy Interior Secretary David Bernhardt and other officials of Interior and the
 Bureau of Reclamation along with officials from the office of California’s governor and the state Department of Water
 Resources. FYI, Mr. Bernhardt's calendar indicate he was present. A spokeswoman for the California Department of
 Water Resources, Erin Mellon, gave an interview to E&E news on 8/24/18 confirming that the meetings had occurred.

 FYI, in January I filed a FOIA request for this information with the Department of the Interior via your FOIA portal. Since
 then, Ms. Emily Karp in the Office of the Secretary emailed me saying I also needed to file FOIA requests with the Bureau
 of Reclamation FOIA office, and the Office of the Solicitor FOIA office.

 JUSTIFICATION FOR EXPEDITED PROCESSING:

 I am a reporter at Reveal for the Center for Investigative Reporting. These documents are needed for an upcoming story
 and public radio report on Interior Department decision-making concerning water allocation and environmental issues
 affecting the Sacramento-San Joaquin River Delta.

 WAIVER REQUEST:
               Case 3:20-cv-04427-JCS Document 1-1 Filed 07/02/20 Page 26 of 30

I am a journalist, requesting this information for a story for my employer, Reveal from the Center for Investigative
Reporting. Reveal is a news service based in Emeryville, CA. Reveal creates text stories for magazines, newspapers and
online, and broadcasts a weekly radio program on 300+ public radio stations.
 The documents I seek are needed for an upcoming story and public radio report on Interior Department decision-making
concerning water allocation and environmental issues affecting the Sacramento-San Joaquin River Delta. Scientists say
the Delta is at the point of environmental collapse because of excessive water diversions, and in that context the public
has a vital interest in learning how the federal and state governments are determining policies affecting how water is
allocated amongst cities, agriculture and fisheries. The documents I have requested concerning meetings between
federal and state officials are likely to contain important insights concerning how water policy is being shaped.

Thank you for your assistance.

Lance Williams
Senior Reporter
Reveal from The Center for Investigative Reporting
1400 65th St. Suite 200
Emeryville, Ca. 94608

https://www.revealnews.org/<https://www.revealnews.org>

office: 510-809-3175
cell: 415-298-2317
Case 3:20-cv-04427-JCS Document 1-1 Filed 07/02/20 Page 27 of 30




                   Exhibit H
Case 3:20-cv-04427-JCS Document 1-1 Filed 07/02/20 Page 28 of 30
Case 3:20-cv-04427-JCS Document 1-1 Filed 07/02/20 Page 29 of 30
Case 3:20-cv-04427-JCS Document 1-1 Filed 07/02/20 Page 30 of 30
